Citation Nr: 0701200	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-13 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Entitlement to service connection for residuals of a 
lumbar spine injury.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision in which 
the RO denied the veteran's claims for service connection for 
post-traumatic stress disorder (PTSD); residuals of a 
cervical spine injury; residuals of a lumbar spine injury; 
herbicide exposure; and a nonservice-connected pension.  The 
veteran filed a notice of disagreement (NOD) in June 2003, 
and the RO issued a statement of the case (SOC) in July 2003.  

In February 2005, the RO issued a supplemental statement of 
the case in which it granted service connection for PTSD and 
assigned a 70 percent initial rating, and continued its 
denial of service connection for the remaining four issues.  
The RO notified the veteran in the supplemental statement of 
the case cover letter that the veteran had 60 days to submit 
a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals).  In March 2005, the veteran timely 
submitted a VA Form 9, along with attachments, in which he 
appealed only issues one (initial 70 percent rating for PTSD 
effective March 9, 2001, the date the veteran filed his 
original claim); two (service connection for residuals of a 
cervical spine injury); and three (service connection for 
residuals of a lumbar spine injury).  

Subsequently, in a January 2006 rating decision, the RO 
assigned a 100 percent rating for PTSD effective March 9, 
2001, the date of claim.  This issue, having been granted in 
full, is no longer on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Therefore, 
the Board will only address the issues of service connection 
for residuals of a cervical and lumbar spine injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to Board 
review.

By a statement dated in August 2003, the veteran requested a 
personal hearing before a Decision Review Officer so that he 
could provide additional evidence and oral testimony in 
support of his claims.  Such hearing has not yet been held, 
nor has the request been withdrawn.  To accord the veteran 
due process pursuant to 38 C.F.R. § 3.103(c) (2006), the case 
is remanded to the RO for the following action:

1.  The RO should schedule the veteran 
for a hearing before an RO Decision 
Review Officer.  A copy of the transcript 
should be placed in the claims file.

2.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the claims on 
appeal.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

